DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 03/01/2021. 
Claims 1-8 have been canceled.
Claims 9-13 have been withdrawn.
Claims 14-17 have been added.
Claims 14-17 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 14 and 16-17 are objected to because of the following informalities:  
As per claim 14, there should be commas surrounding “on a first user device” in line 2.  It appears that the relationship between the “first device” and the “first user” is missing (e.g. replace “on a first user device” with “on a first user device of a first user”).
As per claim 16, “the first user’s point amount” in line 2 should be replaced with “the point amount of the first user” for clarity and consistency.  This similarly applies to claim 17.


Response to Arguments
Previous objections to the claims have been withdrawn in view of canceled claims.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (US 20140025407 A1) in view of Filppula (US 20130262257 A1) and Nassiri (US 20160042447 A1).
a method of displaying a user interface, comprising: presenting on a first device a user interface control associated with a profile (e.g. in paragraphs 14-15 and 45 and in figures 1 and 3B-3E showing user interface control associated with “restaurant/establishment”, i.e. profile), the profile having a point threshold (e.g. in paragraphs 23 and 47, “minimum bid”, “starting bid”, and/or “current bid”, etc. and “points may be used for bidding”); reading a point amount of a first user (e.g. in paragraph 45, “an account for the customer to allow providing the customer with "points"… see if…have a points balance”); detecting a gesture associated with the user interface control, the gesture corresponding to an indication that the first user allocates points to the profile (e.g. in paragraphs 10, 14, 23-25, 27 and 47, “FIGS. 3A-3K depict example views or pages presented on a user equipment, such as a smartphone, tablet, and the like [including] a touch sensitive screen… places a bid 370 [action indicating intention, i.e. gesture; see figure 3D item 370]… bidding with…points” and “current bid 362 is presented”); storing the point allocation indication in response to the gesture (e.g. in paragraphs 24 and 36, “continue to update the status of the auction and refresh the current bid amount”); detecting that a second user, using a second device, allocates points to the profile (e.g. in paragraphs 14-15 and 23, “users at…corresponding user equipment… bidders… place a bid” and in figure 1 items 103), but does not specifically teach comparing the point amount of the user with the point threshold of the profile, detecting that a result of said comparing allows the user to allocate points to the profile, and changing a color of the user interface control on the first device in response to said detecting that the second user allocates points to the profile.  However, Filppula teaches comparing a point amount of a user with a point threshold of a profile and detecting that a result of said comparing allows the user to allocate points to the profile (e.g. in paragraphs 57, 65, and 68, “check whether the user is eligible to bid on the item…sufficient bid credits… a "Bid" button may be provided for the user…provided that the user meets all of the eligibility requirements” and “information regarding the item's bidding status [and/or] More detailed information about a specific item may be presented”, i.e. profile).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Hayek to include the teaching of Filppula because one of ordinary skill in the art would have recognized the benefit of determining eligibility to perform a bid.  Nassiri teaches changing a color of a user interface control on a first device in response to detecting that a second user allocates an amount to a profile (e.g. in paragraphs 6, 24-25, and 54, and figure 1, “bid amount [for] auction item… the bidder [first user/device] has been outbid, the button 314 will turn yellow”; note: outbid means a second user allocated an amount to the auction item).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Nassiri because one of ordinary skill in the art would have recognized the benefit of allowing the first user to easily determine a status in relation to a bid.
changing the point threshold of the profile in response to the gesture (e.g. Hayek, in paragraphs 23-24, “continue to update the status of the auction and refresh the current bid amount”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayek (US 20140025407 A1) in view of Filppula (US 20130262257 A1) and Nassiri (US 20160042447 A1) as applied above, and further in view of LaPointe et al. (US 20020077890 A1).
As per claim 16, the rejection of claim 14 is incorporated, but the combination does not specifically teach changing the first user's point amount in response to the gesture.  However, LaPointe teaches changing a first user's point amount in response to a gesture (e.g. in abstract and paragraph 9, “input a bid… A bid fee is then deducted from the user's point balance”).  It would have been obvious before the effective filing date of the claimed invention to modify the gesture of the combination to include the teaching of LaPointe because one of ordinary skill in the art would have recognized the benefit of charging a bid fee.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayek (US 20140025407 A1) in view of Filppula (US 20130262257 A1) and Nassiri (US 20160042447 A1) as applied above, and further in view of Blazey et al. (US 20030069828 A1).
changing the first user's point amount in response to said detecting that the second user allocates points to the profile.  However, Blazey teaches changing a first user's amount in response to detecting that a second user allocates an amount to an entity (e.g. in paragraphs 58 and 67 and claims 6 and 11, “a token balance available to the user to spend… presenting a display to a user that has been out bid indicating that the user [i.e. first user] that has been out bid [i.e. second user allocates tokens] for [an entity] and showing a credit to an account balance of the user [i.e. first user]”).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Blazey because one of ordinary skill in the art would have recognized the benefit of appropriately updating user balance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Cohen (US 20030191673 A1) teaches “establishing an electronic connection between two users of an electronic dating service… sufficient credits in the user's account for at least one date.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/23/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176